UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSANNE ERDE, individually as
Parent and Natural Guardian of J.E.,
and MICHAEL ERDE, individually as
Parent and Natural Guardian of J.E.,,

                           Plaintiffs,

                    -v.-                              19 Civ. 8401 (KPF)

RICHARD CARRANZA, in his official                           ORDER
capacity as Chancellor of the New York
City Department of Education, NEW
YORK CITY DEPARTMENT OF
EDUCATION, and NEW YORK STATE
EDUCATION DEPARTMENT,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendants Carranza’s and New York City

Department of Education’s letter requesting leave to file a motion to dismiss

(Dkt. #31), Defendant New York State Education Department’s letter requesting

leave to file a motion to dismiss (Dkt. #36), and Plaintiffs’ opposition letters to

both of those letters (Dkt. #34, 40). Defendants’ application to file motions to

dismiss are GRANTED. Defendants shall file their motions to dismiss on or

before January 10, 2020. Plaintiffs shall file their opposition papers on or

before February 10, 2020. And Defendants shall file their reply papers, if any,

on or before February 24, 2020.
SO ORDERED.

Dated:   December 10, 2019
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              2
